Exhibit 10.24

LOGO [g78919ex10_24.jpg]

GARY E. MCCULLOUGH

President and Chief Executive Officer

December 6, 2007

Mr. Jeffrey D. Ayers

[Address]

Dear Jeff:

I am pleased to extend this offer for the position of Senior Vice President,
General Counsel and Corporate Secretary of Career Education Corporation. Your
position will be based in our corporate offices in Hoffman Estates, and you will
report to me. This is an important Corporate Officer role and you will be part
of our company’s Executive Leadership Team.

Following are the details of your compensation package:

 

  •  

The base salary for this position is $29,167 per month (which equates to an
annual salary of $350,000). Your base salary will be reviewed on an annual
basis.

 

  •  

A sign-on bonus of $50,000 will be paid within 30 days of the start of your
employment provided you commence employment with CEC by January 7, 2008. You
will be required to repay the entire sign-on bonus if (a) you voluntarily resign
from your employment with the Company prior to the one year anniversary of your
commencement of employment without Good Reason (as defined below) or (b) you are
terminated for Cause (as defined in the Compensation Plan) prior to the one year
anniversary of the commencement of your employment. For purposes hereof, “Good
Reason” is defined as a material diminution in duties or responsibilities
inconsistent with your position as Senior Vice President, General Counsel and
Corporate Secretary.

 

  •  

You are eligible to participate in the Executive Bonus Program at the Company.
Your target annual bonus will initially be 40% of base salary earned and such
bonuses are typically paid in February or March of the year subsequent to the
year for which they are earned.

 

  •  

You will also be eligible to participate in the Corporate Over Achievement Bonus
Plan. Payments under this plan are at the discretion of the Chief Executive
Officer and the Compensation Committee of the Board of Directors based on
Company achievement in excess of budgeted income.

 

  •  

The Company will grant you 5,000 options under the terms of its 1998 Employee
Incentive Compensation Plan (the “Compensation Plan”) with an exercise price
equal to the stock price at the close of business on the grant date. The options
will vest 25% per year over four years.

 

  •  

You will be granted 3,000 shares of Restricted Stock. These shares will vest on
the third anniversary of the grant date, subject to the terms of the restricted
stock agreement and the Compensation Plan. The grants of options and Restricted
Stock are expected to be issued in February, 2008 following the release of the
Company’s annual results for 2007.

2895 GREENSPOINT PARKWAY · SUITE 600 · HOFFMAN ESTATES · ILLINOIS 60169

TEL (847) 585-2882 · FAX (847) 585-2883 · www.careered.com



--------------------------------------------------------------------------------

Mr. Jeffrey D. Ayers

Page Two

December 6, 2007

 

  •  

You will earn vacation at a rate of 20 working days per year.

 

  •  

You will be eligible to participate in the benefit programs available to our
employees as soon as you meet the eligibility requirements of each plan. I have
enclosed a summary of our plans for your review.

 

  •  

You will receive relocation benefits under “Tier A” of CEC’s Relocation
Assistance Program. However, notwithstanding the provision on page 4 of the
Relocation Assistance Program that provides that to be eligible for relocation
assistance, “All reimbursable relocation expenses must be incurred and
reimbursed within 12 months from the effective date of your transfer (the new
assignment start date or the first day paid in the new location)” we have agreed
to extend such 12 month period to 18 months. Details of this program have been
sent to you separately.

 

  •  

During the first twelve (12) months of your employment, in the event of either
an involuntary termination by CEC without cause (as defined in the Compensation
Plan) or a voluntary resignation for Good Reason (as defined above), you will be
eligible to receive severance benefits equal to one (1) year of base salary, and
pro-rated target bonus, if earned, based on actual time worked in the position
(such bonus to be paid no later than March 15 of the year following termination
of employment). If you are a “specified employee” (as described in Section 409A
of the Internal Revenue Code) on the date of any such termination, then any
severance payment will be delayed until the date that is six months following
the date of your “separation from service” (as defined under Section 409A of the
Internal Revenue Code).

 

  •  

After twelve (12) months of employment, you would be covered under, and subject
to, the normal CEC Severance Plan for Executive Level Employees (the “Severance
Plan”). Benefits under the Severance Plan currently consist of six-months annual
base salary, and pro-rated target bonus, if earned, based on actual time worked
in the position.

 

  •  

Severance benefits are conditioned upon your execution and non-revocation of a
complete release of all claims against the Company in such form as provided by
the Company.

 

  •  

Severance benefits are not paid in the event of death, disability, retirement,
voluntary resignation without Good Reason or termination for cause.

 

  •  

This letter contains all agreements, and supersedes all other agreements, verbal
and written, pertaining to your employment with CEC. Employment at the Company
is employment at-will and may be terminated at the will of either you or the
Company. This letter is subject to approval by the Board of Directors of the
Company. Your offer is contingent on the successful completion of a
pre-employment background investigation.

Please call me at                                          (office) or
                                         (mobile) if you wish to discuss this
offer.

 

2895 GREENSPOINT PARKWAY · SUITE 600 · HOFFMAN ESTATES · ILLINOIS 60169

TEL (847) 585-2882 · FAX (847) 585-2883 · www.careered.com



--------------------------------------------------------------------------------

Mr. Jeffrey D. Ayers

Page Three

December 6, 2007

Jeff, I am excited about you joining me and the Career Education Corporation
team. I know you have the skills and experience to do a great job and to help me
make a positive difference.

Sincerely,

Gary E. McCullough

President and Chief Executive Officer

Accepted and Agreed to:

 

 

   

 

Jeffrey D. Ayers     Date Expected Start Date:  

January 7, 2008

 

2895 GREENSPOINT PARKWAY · SUITE 600 · HOFFMAN ESTATES · ILLINOIS 60169

TEL (847) 585-2882 · FAX (847) 585-2883 · www.careered.com